Citation Nr: 1117116	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from August 12, 2004, to December 2, 2010, and to a disability rating in excess of 20 percent for bilateral hearing loss from December 3, 2010, forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1977 to April 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective August 12, 2004.  Thereafter, in a February 2011 rating decision, the RO further increased the Veteran's disability rating for bilateral hearing loss to 20 percent, effective September 28, 2010.  

When this case was initially before the Board in November 2008, the Board denied entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2010 order, granted the parties' joint motion for remand, vacating the Board's November 2008 decision and remanding the case for compliance with the terms of the joint motion.  Subsequently, when this case was again before the Board in September 2010, it was remanded for further development.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, efforts should be made to obtain a complete copy of records related to the Veteran's Social Security Administration (SSA) disability benefits, and attempts should be made to obtain a complete copy of the Veteran's recent VA and private treatment records.

A review of the record reflects that, in December 2003, the Veteran submitted a copy of a letter from SSA showing that he is in receipt of SSA benefits, and in a December 2003 statement, the Veteran indicated that he was currently in receipt of SSA disability benefits.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain all relevant records that the claimant has adequately identified and authorized VA to obtain.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  Moreover, the Board notes that, for the purpose of 38 U.S.C.A. § 5103A, "relevant records" are those records that 1) relate to the injury for which the claimant is seeking benefits, and 2) have a reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Furthermore, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the Veteran has not indicated, and the record does not otherwise show, the basis for his SSA disability benefits.  As such, the Board finds that there is a reasonable possibility that the Veteran's SSA records are relevant to his bilateral hearing loss claim, and accordingly, this case must be remanded in order to obtain these records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. West, 11 Vet. App. 163 (1998).  

As this case must be remanded for the foregoing reason, on remand, a complete copy of any recent VA and/or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA treatment records on file are dated in January 2011, and the most recent private treatment records on file regarding the Veteran's bilateral hearing loss are records from the ENT Associates of Alabama, dated in April 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his bilateral hearing loss since April 2010, to specifically include treatment records from the ENT Associates of Alabama, dated from April 2010, forward.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctor(s) provide a negative reply.  

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits.  If these records are not available, a negative reply must be provided.

3.  Additionally, make arrangements to obtain a complete copy of any recent treatment records regarding the Veteran's bilateral hearing loss from the VA Medical Center in Birmingham, Alabama, dated from January 2011, forward.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


